Citation Nr: 1827574	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an endocrine disorder, to include thyroid disease, Hashimoto's Disease and or fatty liver, to include as due to chemical and asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active duty service from February 1967 to August 1974 and April 1976 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at hearings before a Decision Review Officer (DRO) and undersigned Veterans Law Judge (VLJ) at the RO in May 2011 and October 2013, respectively.  Transcripts of the hearings have been associated with the claims file.

The Veteran initially submitted a claim for service connection for a liver disorder in September 2008.  He then submitted a medical release form to VA specifically discussing an endocrine disorder, to include a thyroid disorder in March 2009. In its September 2009 rating decision, the RO denied service connection for an endocrine disorder. Over the course of the appeal of that September 2009 decision, the RO construed the Veteran's contentions as encompassing separate claims for service connection for a liver disorder and a thyroid disorder.  However, the Board finds that the Veteran has contended that these conditions are related.  As such, the Board has amended the separate liver and thyroid claims on appeal to one claim for service connection for an endocrine disorder, which encompasses the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2017, the Board remanded this appeal to obtain an addendum opinion from a VA physician who had examined the Veteran in September 2015.  In October 2017, a VA physician, other than the September 2015 physician, provided the requested opinion.  Thus, the requested development has been accomplished and the matter has returned for further appellate action.  



FINDINGS OF FACT

1.  An endocrine disability was not manifested during active service, or within a year of service discharge in August 1974 or October 1988, and the most probative evidence of record demonstrates that any endocrine disability is unrelated to service, including chemical exposures therein.

2.  Fatty liver, characterized by elevated laboratory findings and an enlarged liver, is not a disability, but a laboratory finding; there is no other liver disability of record during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for an endocrine disability, to include thyroid disease, Hashimoto's Disease and or fatty liver, as a result of chemical and asbestos exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

II. Merits Analysis

The Veteran seeks service connection for an endocrine disorder, to include thyroid disease, Hashimoto's Disease and/or fatty liver, to include as due to chemical and asbestos exposure.  After a brief discussion of the general laws and regulations governing service connection and those pertaining to asbestos, the Board will analyze the merits of the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including endocrinopathies, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. 
§§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the above, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to asbestos claims.  However, VA has issued a circular on asbestos-related diseases.  That Circular provides guidelines for considering compensation claims based on exposure to asbestos. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21. VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under those guidelines.  Ennis v. Brown, 4 Vet. App, 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease. M21-1, part VI, 7.21(b)(1), (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos. 

The Veteran seeks service connection for an endocrine disorder, to include thyroid disease, Hashimoto's Disease, and/or fatty liver.  At the 2013 Board hearing, he asserted that his endocrine disorder is the result of exposure to chemicals and/or asbestos while serving aboard the USS AMERICA after Israel attacked the USS LIBERTY in 1967.  The Veteran further submitted internet research which detailed the USS AMERICA's itinerary; specifically, potential chemical exposure via the Israeli attack.  See Internet Research submitted September 2008.

The Board finds that the first element under Shedden, a current disability, has been met regarding an endocrine disorder.  After an entire review of the record, the October 2017 VA physician opined that the Veteran had only one endocrine disorder:  secondary hypothyroidism due to Hashimoto's thyroiditis.  Accordingly, Shedden element number one has been met in the instant appeal. 

The May 2011 and September 2015 VA examination reports contained a provisional diagnosis of fatty liver and probable fatty liver, respectively.   This is essentially a laboratory finding.  The 2015 VA examiner noted that there was no such liver disease.  To date, there has not been a diagnosis of an associated chronic liver disability for which service connection may be awarded.  

The Board finds the second Shedden element, evidence of an in-service disease or injury, has also been met.  Specifically, the Veteran had elevated laboratory findings (i.e, Bilirubin was 1.6 and Alt was 63) in May 1988.  At that time, the examining clinician entered an assessment of increased ALT/TB-questionable  hepatitis.  In January 1989, an assessment of hemachromatosis by history was recorded.  A May 1988 service retirement examination report reflects that the Veteran's liver and endocrine systems were evaluated as normal.  The examiner noted that the Veteran had been placed on a liver profile.  On an accompanying Report of Medical History, the Veteran denied having had thyroid trouble.  In light of the elevated liver tests during service and his placement on a liver profile, the Board finds that Shedden element number two has been met.

Thus, the crux of the Veteran's claim hinges on Shedden element number three, nexus to military service.  

VA examined the Veteran to determine the etiology of any endocrine and/or thyroid disability in May 2011 and September 2015.  These VA physicians opined, after physical examinations of the Veteran and review of the record (May 2011), to include the above-referenced elevated liver tests during service, that it was less likely than not that the Veteran's current thyroid condition and endocrine disorder, hypothyroidism/Hashimoto's and thyroiditis were not caused by or a result of any condition in service.  The May 2011 VA examiner reasoned that a review of the Veteran's service records revealed no clinical entries or abnormal lab tests that were diagnostic of any thyroid condition.  With respect to the elevated liver tests noted during service, the May 2011 VA physician maintained that it was as likely as not that they were the cause of the Veteran's provisional diagnosis of a fatty liver, which, as noted above, is a laboratory finding and not a chronic liver disability.  Crucially, however, in reaching their respective conclusions, neither examiner considered the Veteran's alleged chemical exposure or his lay statements regarding his endocrine disorder.  

An etiological opinion was obtained in October 2017 from a VA physician.  The VA physician reviewed the evidence of record, notably the Veteran's service treatment records and lay history, to include his exposures to chemicals and asbestos, during service aboard the USS AMERICA, and an extensive review of medical literature.  The VA physician concluded that it was less likely than not that the Veteran's diagnosed secondary hypothyroidism due to Hashimoto's thyroiditis was related to his period of miliary service.  The VA physician reasoned that there was no support for any known chemical exposure (except iodine intake) or exposure to asbestos, as being a potential cause for Hashimoto's Thyroiditis.  The examiner noted that the service records did not indicate excessive iodine intake from his potential chemical exposures. The examiner noted that after reviewing his lay statements at the October 2013 Board Hearing regarding such chemical exposure, there were no specifics of that exposure and as the medical record was negative for a chemical exposure, the examiner would have to assume there was no iodine exposure based on him suiting up after the ship was torpedoed. Likewise, there was no evidence of radiation exposure.  The examiner also noted that although he may have had asbestos exposure on the ship, there was no known relationship between asbestos and Hashimoto's thyroiditis.   

The Board finds that the October 2017 VA physician's opinion constitutes competent, probative, and persuasive evidence against a nexus to service.  The October 2017 VA physician reviewed the relevant evidence of record, including the Veteran's lay statements, discussed medical literature and provided a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

The Board finds that the most persuasive evidence of record shows that the Veteran's endocrine disability is not related to service or any incident during service to include exposure to chemicals and asbestos.  Furthermore, although the Veteran has claimed exposure to asbestos in service and the October 2017 examiner acknowledged that he might have had some asbestos exposure aboard ship, the examiner maintained that there was no support for exposure to asbestos as being a potential cause for Hashimoto's thyroiditis.  As noted above, the October 2017 VA's physician's opinion was supported by a review of the evidence or record and citing to medical literature.  The Board also notes that the October 2017 VA physician had reviewed and commented upon the medical literature submitted by the Veteran and distinguished the findings within the literature and the specific facts regarding the Veteran.  Therefore, the Board finds that service connection for an endocrine disability, to include based on chemical and asbestos exposure is not warranted.

In addition, as there is no evidence of any an endocrine or liver disability manifested to a compensable degree within one year of the Veteran's discharge from active military service in August 1974 or October 1988, service connection is not warranted for this disability based on the application of the chronic disease presumptive provisions.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as endocropathies and military service when such is noted during service.  No such endocrine disorder was noted during service, nor were characteristic manifestations of the disease or a combination of manifestations sufficient to identify the disease entity.  38 C.F.R. 
§§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  VA examiners noted that the liver findings during service were not indicative of an endocrine disorder.

The Board notes, however, that the Veteran is competent to report symptoms during and since service.  He is not competent, however, to opine that such disorders are due to a liver or endocrine disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that the Veteran's reported history of having had problems associated with an endocrine disorder since active service, while competent as to certain symptoms that, is of limited probative value because such a link is not capable of lay observation.  Moreover, and as noted by the May 2011 VA examiner, the Veteran's service treatment records revealed no clinical entries or abnormal lab tests that were diagnostic of any endocrine condition.   Second, and as noted by the September 2015 examiner, the initial post-service evidence of any endocrine disorder was between 1999 and 2011, decades after discharge from the Veteran's second period of military service in October 1988.  Overall, the Board finds the Veteran's competent assertions, if any, of a continuity of symptomatology of endocrine problems since service discharge are outweighed by the objective evidence of record.

Consideration is also given to the Veteran's assertion that his currently diagnosed secondary hypothyroidism due to Hashimoto's thyroiditis is related to a period of military service, notably the elevated liver tests and exposure to chemicals and asbestos.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Endocrine disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the Veteran and laboratory tests are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of endocrine disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Accordingly, for the foregoing reasons, the claim for service connection for an endocrine disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for endocrine disorder, to include thyroid disease, Hashimoto's Disease and or fatty liver, to include as due to chemical and asbestos exposure is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


